Citation Nr: 1500865	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-20 585	)	DATE
	)
	)

THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Phoenix, Arizona RO. 

In May 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.
 
The issue of entitlement to service connection for a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has provided competent and credible lay descriptions of continuity and chronicity of headaches since her service discharge.

 
CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the Board's favorable disposition of the claim for service connection for headaches, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service." See 38 C.F.R. § 3.303(d) (2014). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, the reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2014).

The Veteran contends that her headaches had their onset in service and have continued since her separation from active service.  

The Veteran's service treatment records provide evidence that she was treated for headaches on several occasions including a undated Service Treatment Record (STR) from an Optometry clinic wherein the Veteran complained "I keep getting headaches and eyes hurting;" a July 2004 STR wherein the Veteran reported dizziness and aural fullness; a January 2002 STR wherein the Veteran was diagnosed with "Migrain[e] HA vs Cluster HA" a June 2001 report wherein the Veteran reported a "3wk h/o[history] HA and Ocular discomfort;" and a September 2000 STR which diagnosed the Veteran with tension headaches.  Following active service, the Veteran's November 2010 VA treatment note reported that "[f]ollowing accident developed worst headaches."  (Emphasis added).  

An April 2011 VA examination diagnosed the Veteran with headaches.  At that time, the Veteran reported that she had chronic headaches since 2002.  

The Veteran testified in her May 2014 hearing that she has suffered from headaches while she was in active service to the present.  

The Board has heavily considered the Veteran's consistent reports of headaches, their onset, and her assertions concerning continuity of symptomatology since service.  The Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (2010) .

Here, the Board notes that the Veteran's claims file corroborates her testimony that she has suffered from headaches since her separation from service.  The Veteran's STRs provide a history of continued diagnosis of headaches and treatment for headaches spanning weeks.  Following separation, the claims file provides evidence of headaches which were corroborated by a VA examination.  In summary, the Veteran was noted to have headaches during service, and she is shown to have continued having headaches following separation from service.  The Board has considered the negative opinions of the August 2011 and November 2012 VA examiners, but assigns each of them little probative value.  Both examiners relied heavily on the absence of ongoing treatment records since service and appear to have dismissed the Veteran's competent and credible lay evidence as to onset and continuing symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving all reasonable doubt remaining in favor of the Veteran, the Board finds that service connection for headaches is warranted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for headaches is granted.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the claim for service connection for TBI remaining on appeal.

The Board finds that the VA examination provided to the Veteran in November 2012 and in April 2011 are inadequate.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  By way of history, the Veteran was first afforded a VA examination in April 2011, however, the AOJ found the opinion provided in this examination to be insufficient and requested a new VA examination, as noted in a June 2011 and July 2011 deferred rating decision.  The Board finds that this was the right course of action as no rationale was provided with the opinion.  However, in response to the AOJ deferred rating decision, a July 2011 addendum was produced but did not produce an opinion and the claims file was not provided.  The AOJ, in response, issued a deferred rating decision in July 2011 and November 2012, which attempted to redress the inadequacy of the VA examination report.  This attempted redress took the form of an "ACE" review of the Veteran's claims file in November 2012 as mentioned above.  In this VA examination report, the VA examiner provided an opinion that the Veteran's post-service motorcycle accident was "more likely the cause of her current TBI and residuals."  This VA examiner's rationale was based on the premise that there is essentially no documentation of treatment for the 3 year period before the motorcycle accident.  As the Court has emphasized, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Id.  In light of the above, the Board finds that a new VA examination and opinion should be obtained. 

Prior to obtaining the above examination, the AOJ should afford the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal not yet associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her TBI and residuals.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate the records of such treatment with the claims file.  

2.  Regardless of the Veteran's response, obtain all outstanding VA medical records dated from June 2011 to the present. 
3.  The Board also notes that the Veteran's claims file contained a Compact Disc (CD).  The AOJ should ensure that the contents of this CD are printed out and associated with the claims file. 

4.  After completing the above, schedule the Veteran for a VA examination, by a physician (M.D.) who has not previously examined the Veteran, to determine whether the Veteran has residuals of a TBI.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings should be reported in detail.

The examiner should take a history from the Veteran and review the entire claims file and render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has TBI residuals related to service, to include documented concussions in service.

In rendering an opinion, the VA examiner should discuss the Veteran's service treatment records documenting various traumas to her head, to include being hit on the head and a concussion, a notation of slowed response times in neurological testing,  and complaints of dizziness as well as her testimony in May 2014 regarding being in Iraq and shrapnel was falling, indicating that her head was impacted.  

The examiner must consider any statement from the Veteran regarding the onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).
 
The examiner should provide rationale for all opinions expressed and should reconcile all opinions with the April 2011 and November 2011 VA opinions previously of record. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.)
 
3.  Thereafter, re-adjudicate the Veteran's claim for service connection for a TBI.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on her claim.  38 C.F.R. § 3.655 (2014).   She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LESLEY A. REIN
 Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


